Order unanimously affirmed, with costs. Memorandum: Defendant appeals from an order of Special Term granting plaintiff’s motion to strike certain interrogatories propounded by defendant. The interrogatories in question seek information concerning inspections and tests which plaintiff may have made of an automobile and parts thereof, including the results of such inspections and tests, and further, disclosure by plaintiff of the name, address and other information of his expert witness, if any. This court has recently held that barring a showing of special circumstances required by CPLR 3101 (subd [a], par [4]) the name of a party’s expert falls within the protection of CPLR 3101 (subd [d]). (Vail v Black Bros. Co., 67 AD2d 1081.) The question presented here is different from that in Kraus v Ford Motor Co., (38 AD2d 680), where defendant sought to ascertain if plaintiff’s experts retained or altered any of the claimed defective automobile parts which they inspected and tested. Here, the affidavit of plaintiff’s attorney states that the automobile is not in the plaintiff’s possession, that no inspection of the car has been made, other than the shroud, and the plaintiff has no expert report on any part of the car that is not in existence or available for inspection at this time. The plaintiff is now bound by this. Special Term properly granted plaintiff’s motion to strike. (Appeal from order of Erie Supreme Court—discovery.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.